Exhibit 10.5

ARCA BIOPHARMA, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2013 EQUITY INCENTIVE PLAN)

ARCA biopharma, Inc. (the “Company”), pursuant to the Company’s 2013 Equity
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award covering the number of restricted stock units (the “Restricted Stock
Units”) set forth below (the “Award”). The Award is subject to all of the terms
and conditions as set forth in this Restricted Stock Unit Grant Notice (the
“Notice”), the 2013 Equity Incentive Plan (the “Plan”), and the Restricted Stock
Unit Award Agreement (the “Award Agreement”). Capitalized terms not explicitly
defined herein but defined in the Plan or the Award Agreement will have the same
definitions as in the Plan or the Award Agreement. In the event of any conflict
between the terms of the Award and the Plan, the terms of the Plan will control.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units:

 

 

Vesting Schedule: [As determined by the Board at the time of grant]1

Each installment of RSUs that vests hereunder is a “separate payment” for
purposes of Treasury Regulations Section 1.409A-2(b)(2).

Delivery Schedule: Subject to any change on a Capitalization Adjustment, one
share of Common Stock will be issued for each RSU that vests at the time set
forth in Section 3 of the Award Agreement.

Additional Terms/Acknowledgements: Your signature below or online acceptance (if
applicable) indicates that you have read and agree to be bound by the terms of
this Notice, the Award Agreement, and the Plan. You further agree that as of the
Date of Grant, this Notice, Award Agreement, and the Plan, set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on the terms of the Award, with
the exception of (i) awards previously granted and delivered to you under the
Plan, and (ii) if applicable to you, (A) the terms of any written offer letter
or employment agreement entered into between the Company and you that
specifically provides for accelerated vesting of compensatory equity awards,
(B) the terms of any applicable Company change of control severance plan, and
(C) any required compensation recovery provisions under applicable laws or
regulations. By accepting this Award, Participant consents to receive documents
by electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

ARCA BIOPHARMA, INC.      PARTICIPANT

By:

 

 

    

 

  Signature      Signature

Title:

 

 

     Date:   

 

Date:

 

 

    

 

 

1  Sample vesting schedule: 25% of the Restricted Stock Units will vest on the
one year anniversary of the Vesting Commencement Date, and the remaining 75%
will vest in equal installments every three (3) months over the next 36 months,
subject to Participant’s Continuous Service with the Company through each such
vesting date.



--------------------------------------------------------------------------------

ARCA BIOPHARMA, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Notice”) and this
Restricted Stock Unit Award Agreement (the “Award Agreement”), ARCA biopharma,
Inc. (the “Company”) has awarded you a Restricted Stock Unit Award (the “Award”)
under the Company’s 2013 Equity Incentive Plan (the “Plan”) for the number of
Restricted Stock Units as indicated in the Notice. Capitalized terms not
explicitly defined in this Agreement but defined in the Plan will have the same
definitions as in the Plan. Subject to adjustment and the terms and conditions
as provided herein and in the Plan, each Restricted Stock Unit will represent
the right to receive one (1) share of Common Stock.

The details of your Award, in addition to those set forth in the Notice, are as
follows.

1. NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK. The number of
Restricted Stock Units in your Award is set forth in the Notice.

(a) The number of Restricted Stock Units subject to your Award and the number of
shares of Common Stock deliverable with respect to such Restricted Stock Units
may be adjusted from time to time for Capitalization Adjustments as described in
Section 9(a) of the Plan.

(b) Any additional Restricted Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 will be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and Common Stock covered by
your Award.

(c) No fractional Restricted Stock Units or rights for fractional shares of
Common Stock will be created pursuant to this Section 1. Any fraction of a share
will be rounded down to the nearest whole share.

2. VESTING. The Restricted Stock Units will vest, if at all, as provided in the
Vesting Schedule set forth in your Notice and the Plan. Vesting will cease upon
the termination of your Continuous Service. Any Restricted Stock Units that have
not yet vested will be forfeited on the termination of your Continuous Service.

3. DATE OF ISSUANCE.

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.



--------------------------------------------------------------------------------

(b) Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company will issue to you, on the applicable vesting date, one share
of Common Stock for each Restricted Stock Unit that vests and such issuance date
is referred to as the “Original Issuance Date.” If the Original Issuance Date
falls on a date that is not a business day, delivery will instead occur on the
next following business day.

(c) However, if (i) on the Original Issuance Date the Common Stock is publicly
traded, (ii) the Original Issuance Date does not occur (1) during an “open
window period” applicable to you, as determined by the Company in accordance
with the Company’s then-effective policy on trading in Company securities, or
(2) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market (including but not limited to
under a previously established Company-approved 10b5-1 trading plan), and
(iii) the Company elects, prior to the Original Issuance Date, (1) not to
satisfy the Withholding Taxes described in Section 10 by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, (2) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 of this Agreement
(including but not limited to a commitment under a previously established
Company-approved 10b5-1 trading plan) and (3) not to permit you to pay your
Withholding Taxes in cash, then the shares that would otherwise be issued to you
on the Original Issuance Date will not be delivered on such Original Issuance
Date and will instead be delivered on the first business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open public
market, but in no event later than December 31 of the calendar year in which the
Original Issuance Date occurs (that is, the last day of your taxable year in
which the Original Issuance Date occurs), or, if and only if permitted in a
manner that complies with Treasury Regulations Section 1.409A-1(b)(4), no later
than the date that is the 15th day of the third calendar month of the year
following the year in which the shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulations Section 1.409A-1(d).

4. PAYMENT BY YOU. This Award was granted in consideration of your services for
the Company. Subject to Section 10 below, except as otherwise provided in the
Notice, you will not be required to make any payment to the Company (other than
your past and future services for the Company) with respect to your receipt of
the Award, vesting of the Restricted Stock Units, or the delivery of the shares
of Common Stock underlying the Restricted Stock Units.

5. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock are either (i) then registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you will not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

6. RESTRICTIVE LEGENDS. The Common Stock issued under your Award will be
endorsed with appropriate legends, if any, determined by the Company.



--------------------------------------------------------------------------------

7. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan,
nor may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Restricted Stock Units. Your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Company, in a form satisfactory to the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Stock pursuant to
this Agreement.

8. AWARD NOT A SERVICE CONTRACT. Your Continuous Service is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Agreement (including, but not limited to, the vesting of your
Restricted Stock Units or the issuance of the shares subject to your Restricted
Stock Units), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Agreement or the Plan will: (i) confer upon you any
right to continue in the employment or service of, or affiliation with, the
Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

9. UNSECURED OBLIGATION. Your Award is unfunded, and even as to any Restricted
Stock Units which vest, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue Common Stock
pursuant to this Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to Section 3 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company with respect to the Common Stock so issued.
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

10. WITHHOLDING OBLIGATIONS.

(a) On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
agree to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “Withholding Taxes”).
Specifically, the Company or an Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes relating to your Award by any of the



--------------------------------------------------------------------------------

following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Restricted Stock Units with
a Fair Market Value (measured as of the date shares of Common Stock are issued
to you) equal to the amount of such Withholding Taxes; provided, however, that
the number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income.

(b) Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11. DIVIDEND EQUIVALENTS. In accordance with Section 6(b)(v) of the plan, the
Restricted Stock Units subject to this Award will be credited with any dividends
declared and paid by the Company on its Common Stock. Such dividend equivalents
will be converted into additional Restricted Stock Units by dividing (1) the
aggregate amount or value of the dividends paid with respect to that number of
shares of Common Stock equal to the number of Restricted Stock Units then
credited by (2) the Fair Market Value per share of Common Stock on the payment
date for such dividend. The additional Restricted Stock Units credited by reason
of such dividend equivalents will be subject to all the terms and conditions,
including vesting, of this Award.

12. NOTICES. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
Any notices provided for in this Agreement or the Plan will be given in writing
(including electronically) and will be deemed effectively given upon receipt or,
in the case of notices provided by mail, the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

 

COMPANY:    ARCA biopharma, Inc.    Attn: Stock Plan Administrator    8001
Arista Place, Suite 430    Broomfield, CO 80021 PARTICIPANT:    Your address as
on file with the Company at the time notice is given



--------------------------------------------------------------------------------

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change will be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

15. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.



--------------------------------------------------------------------------------

16. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 3
of this Agreement will govern the timing of any distribution of Common Stock
under your Award. In addition, your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company. The Company will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board will be final and binding upon you, the
Company, and all other interested persons. No member of the Board will be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

19. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). However, if this Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, and if
you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that



--------------------------------------------------------------------------------

would otherwise be made upon the date of the separation from service or within
the first six months thereafter will not be made on the originally scheduled
dates and will instead be issued in a lump sum on the date that is six months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of taxation on you in respect
of the shares under Section 409A of the Code. Each installment of shares that
vests is a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

20. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

*  *  *  *  *

This Restricted Stock Unit Award Agreement will be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.